Electronically Filed
                                                         Supreme Court
                                                         SCPW-10-0000234
                                                         12-JAN-2011
                                                         02:40 PM

                          NO. SCPW-10-0000234

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   DANIEL JAMES OUREN, Petitioner,

                                  vs.

       EARLE PARTINGTON, HALAWA CORRECTIONAL FACILITY, and
             HAWAII PAROLING AUTHORITY, Respondents.


                          ORIGINAL PROCEEDING

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.
  and Circuit Judge Del Rosario, assigned by reason of vacancy)

          Upon review of the December 21, 2010 papers filed in

the supreme court by Daniel James Ouren, which are deemed a

complaint against Earle Partington, prison administrators, and

the paroling authority, it appears we lack jurisdiction to

consider the complaint.    See HRS § 602-5 (Supp. 2009).

Therefore,

          IT IS HEREBY ORDERED that the complaint is dismissed.

          DATED:    Honolulu, Hawai#i, January 12, 2011.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Dexter D. Del Rosario